KOZINSKI, Circuit Judge,
dissenting in part:
The majority declines to review Singh's claim that 18 U.S.C. § 1252b does not bar asylum petitioners who seek to have their cases reopened, even though a member of the BIA made this very argument in dissent. Maj. op. at 946-947. In so doing, my colleagues take the requirement of administrative exhaustion beyond all reasonable bounds and foreclose judicial review of issues the agency had an opportunity to consider. The majority relies on Rashtabadi v. INS, 23 F.3d 1562 (9th Cir.1994), a case that is easily distinguishable. In Rashtabadi, neither the petitioner nor anyone else raised certain arguments before the BIA. In holding that we lacked jurisdiction to consider those arguments, we explained our rationale as follows:
Rashtabadi's allegations of due process violations are exactly the sorts of procedural errors which require exhaustion. Given the opportunity, the BIA could have corrected any of the alleged procedural errors. Thus, since Rashtabadi did not present his arguments to the BIA, we have no jurisdiction to resolve them.
Id. at 1567 (emphasis added) (citations omitted). Here, the BIA could well have "corrected any of the alleged procedural errors" simply by adopting the views expressed by the dissent.
Rashtabacli reflects the standard rationale for requiring exhaustion, which is to ensure that agencies are given first opportunity to rule on the issue:
The agency should be free, even when it errs, to work out its own problems. The courts should not interfere with the job given to it until it has completed its work.... The agency, as the tribunal of first instance, should be permitted to develop the factual record upon which decisions should be based. Like the trial court, the agency should be given the first chance to exercise discretion and apply its expertness. In addition, exhaustion is an aspect of the allocation of overtaxed judicial resources; judicial efficiency requires the courts to stay their hand while the party may still vindicate his rights in the administrative process. If he is required to pursue further agency remedies, the courts may never have to intervene.
Bernard Schwartz, Administrative Law § 8.30 (2d ed.1984) (footnotes omitted). Indeed, Rashtabadi noted that the petitioner there might still obtain administrative relief by ~`movfing} the Board to reopen his appeal." Rashtabadi, 23 F.3d at 1567.
None of the reasons for requiring exhaustion applies in a case like ours, where a dissenting member of the BIA discussed in detail the very issue that was supposedly raised for the first time on appeal. Though the BIA majority did not expressly address the dissenter's argument, they certainly were aware of it; I find it hard to believe that the BIA majority ruled against Singh even *948though they found the dissent’s logic persuasive. Nor did the BIA majority say it was refusing to consider the argument because Singh himself had not raised it. In holding that Singh “well exceeded the 180-day statutorily required period for reopening mandated by [8 U.S.C. § 1252b(c)(3)(A) (1994)],” the majority rejected the dissent’s contrary contention. Interpreting Rashtabadi to preclude review in these circumstances perversely forces Singh to make a hopeless petition for the BIA to reopen his case in order to reconsider a claim it has already found unpersuasive.
Though Rashtabadi uses the language of jurisdiction, it does not use the term in the sense of subject matter jurisdiction — that we have no power to hear the appeal at all. Rather, it says we have no jurisdiction to hear an argument the BIA did not consider because the BIA could have corrected the problem, had it only been aware of it. Where, as here, the agency was aware of the problem, where it did apply its expertise, where it did exercise its discretion, it is bizarre — and decidedly unfair to petitioner— for us to refuse to review that decision because the argument below was made by the dissenter. Neither the doctrine of exhaustion of remedies nor Rashtabadi calls for such a harsh result.
The agency here had a fair opportunity to resolve the question and took its best shot. Relegating people in Singh’s position to a hopeless motion to reopen before the BIA strikes me as the kind of wooden procedural-ism that serves nobody’s interests except those of the lawyers.